Citation Nr: 1602785	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  11-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to February 2006, June 2008 to March 2009, and from September 2010 to May 2011.  He served in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) regional office in Waco, Texas.

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends in his November 2009 claim that he injured his left foot while deployed in Kirkuk, Iraq in December 2008.  In his October 2015 hearing, he stated that during a rocket attack, as he was running, he felt "something pop in his foot" and since then he has had pain in his foot.

Based on the lay and medical evidence of record, the Board finds the Veteran's report of having left foot pain since serving in Iraq to be both competent and credible.  Unfortunately, it is unclear whether the Veteran has been diagnosed as having a left foot disability related to his recurrent left foot problems since service.  As such, this matter must be remanded for a VA examination.


Compensation may be warranted in this case even if no diagnosis is available.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, on or after August 2, 1990.  38 U.S.C.A. § 1110.  Therefore, service connection may also be established under 38 U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2015).  Compensation may be warranted under 38 C.F.R. § 3.317 on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  See 38 C.F.R. § 3.317(a).  This means that even if a Veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.

In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  Remand is warranted to determine if compensation under 38 C.F.R. § 3.317 is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left foot injury or current left foot disability that are not already of record.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of his left foot injury or current left foot disability.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should take appropriate measures to request copies of personnel and medical records from the Veteran's 2008 - 2009 deployment, along with any other records identified by the veteran as pertaining to his left foot disorder.  Any negative response should be in writing and associated with the claims file.

3.  After associating any outstanding records with the file, the Veteran should be examined for VA purposes to identify his current disability and determine whether it is at least as likely as not that it was incurred in service.  The examiner is asked to review the pertinent evidence, and assume, for the purpose of responding to the inquiries below, that the Veteran has had left foot pain since service:

(a)  Rule in or exclude a diagnosis of left foot disability.  All left foot disabilities should be identified.  

(b)  Please state, for each left foot diagnosis, whether it is at least as likely as not caused by an in-service disease or injury.  

(c)  Please state whether the symptoms of the Veteran's left foot disability are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(d)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(e) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(f)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(g)  If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(h)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (h), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Then, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

